Citation Nr: 9909094	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

In a statement received in April 1998, the veteran's 
representative notified the RO of the veteran's disagreement 
with the February 1998 rating decision, and his intent to 
appeal.  In this letter, the representative requested that 
the veteran be provided a hearing.  A hearing was scheduled 
at the RO in Fort Harrison, Montana, for August 1998 before a 
Hearing Officer, and notice of this hearing was sent to the 
veteran and his representative in July 1998.  However, in 
August 1998, via telephone and written correspondence, the 
veteran canceled his hearing.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (1998).

Additionally, the Board notes that the veteran was formerly 
represented by the Disabled American Veterans.  However, the 
veteran withdrew such representation in a letter dated in 
January 1999.  38 C.F.R. § 20.607 (1998).


FINDINGS OF FACT

1. In a decision dated in October 1970, the Board denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

2. Evidence submitted since the October 1970 Board decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3. The preponderance of the credible and probative evidence 
of record shows that the veteran's bilateral hearing loss 
was not incurred in or aggravated during service nor is it 
otherwise etiologically related to service.



CONCLUSIONS OF LAW

1. Evidence submitted since the Board's 1970 decision is new 
and material, and the veteran's claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1998).

2. The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The veteran's bilateral hearing loss was not incurred in 
or aggravated during service; nor is it otherwise 
etiologically related to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1110, 1131 (West 1991); 
38 C.F.R. §§  3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations

Service connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Certain chronic disabilities, 
such as sensorineural hearing loss, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specific pure tone and/or speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1998).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Finality/new and material evidence

In its February 1998 decision, the RO did not discuss the 
issue of whether new and material evidence had been submitted 
to warrant reopening the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  However, this 
claim was previously denied in a decision by the Board dated 
in October 1970.  The Board is required to consider the issue 
of finality prior to any discussion on the merits.  Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board will 
address the issue of entitlement to service connection for 
bilateral hearing loss on a finality basis herein.

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (1998).  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented which provides a basis warranting 
reopening the case.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (1998). 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

Factual Background

Previously considered evidence

The veteran's initial claim for entitlement to service 
connection for bilateral hearing loss was filed in October 
1969.  The veteran's service medical records were available 
for review by the Board in October 1970.  A report of 
physical examination dated in January 1955 noted the 
veteran's hearing acuity as 15/15 per whispered voice testing 
and 15/15 per spoken voice testing.  A report of physical 
examination dated at discharge in January 1959 showed the 
veteran's hearing acuity as 15/15 per whispered voice testing 
and 15/15 per spoken voice testing; neither complaints 
regarding symptoms nor treatment related to  hearing loss 
were indicated in that report.

Records from the VA Hospital in Fort Harrison, Montana, dated 
in February 1970, were also available to the Board in October 
1970.  These records noted that the veteran claimed he had 
suffered from a loss of hearing for a number of years, but 
was not aware of it outside of his wife's observations.  The 
examiner stated that the audiogram indicated a low tone loss 
and high tone loss, and noted that hearing loss was of a 
neurosensory type.

The VA hospital records dated in February 1970 noted that 
questioning of the veteran revealed that he had not had much 
exposure to guns except for skeet shooting at the "Y".  The 
veteran also indicated to the VA physician that after skeet 
shooting, he would often suffer from ringing in his ears that 
persisted for a day or so.  In his February 1970  report, the 
VA physician stated that "I do not definitely know the cause 
of this loss of hearing.  It could have resulted from some 
viral infection sometime or other or it could have been the 
result of some acoustic trauma although the amount of the 
loss seems great for the amount of trauma that can be listed 
in the history.  Or it may of course be a combination of both 
infection and trauma."

In a decision dated in October 1970, the Board determined 
that the veteran did not incur a sensorineural hearing loss 
disability in service.  The Board noted that the veteran's 
service medical records were negative for complaints or 
treatment relating to acoustic trauma of the ears, and that 
hearing loss was not diagnosed until over ten years after 
service, well after the statutory presumption period.

Newly submitted evidence

The veteran filed to have his claim of entitlement to service 
connection for bilateral hearing loss reopened in January 
1997, and submitted a number of lay statements in support of 
his claim.  In a letter received in June 1997, the veteran's 
wife asserted that the veteran is suffering from hearing loss 
as a result of skeet shooting while in service.  In a letter 
received in June 1997, the veteran's son explained that the 
veteran has suffered from hearing loss since the son was a 
small child.  

A letter received in June 1997 from the Rocky Mountain 
Hearing Aid Company of Montana noted that the veteran suffers 
serious to profound hearing loss in the high frequencies that 
affect comprehension.

Also received in June 1997 were a series of letters from 
former co-workers who worked with the veteran when he started 
at the Post Office in 1959 and 1960.  Each of these co-
workers asserted that they noticed the veteran suffering from 
hearing loss soon after he became employed there.

In September 1997, and again in August 1998, letters were 
received from fellow veterans who had served during the same 
period and location as the veteran.  These letters confirmed 
that the veteran engaged in skeet shooting in Pearl Harbor in 
or around 1957, and that it was common practice at the time 
to not wear hearing protection.

A VA physical examination dated in October 1997 noted that 
the veteran reported progressive hearing loss due to noise 
exposure in military service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
90
85
LEFT
35
50
75
80
90

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 48 percent in the left ear.

In December 1997, the VA examiner prepared an addendum and 
offered an opinion as to the etiology of the veteran's 
hearing disability.  The examiner explained that while the 
etiology of the veteran's hearing loss is sensorineural, it 
was unclear whether it was noise induced.  The examiner 
pointed to the normal speech and whispered voice testing  
given upon separation from service as counting against a 
service relationship.  The examiner opined that the 1970 
hearing test could not be used as evidence of the presence of 
hearing loss eleven years earlier and that service connection 
for hearing loss did not appear indicated.

In a letter received in May 1998, the veteran insisted that 
he never received any hearing tests at any time during 
service.  He specifically mentioned that he was never given a 
whispered voice test.

A letter from a private physician was received in May 1998, 
which includes an uninterpreted audiological evaluation.  
This physician, Dr. R.B., noted that the veteran had 
significant exposure to acoustic trauma during his military 
career, especially when shooting skeet without hearing 
protection, and was not exposed to loud noise since that 
time.  Dr. R.B. noted that testing revealed sensorineural 
hearing loss with very poor speech discrimination and that 
the  examination results were consistent with a right-handed 
person discharging a weapon.  Dr. R.B. also noted a level of 
speech discrimination in the left ear that was a lower 
percentage than the level of speech discrimination in the 
right ear.  Along with Dr. R.B.'s letter, the veteran also 
submitted a newspaper article pointing out that "hearing 
loss can escape detection in routine screenings that do not 
test separately for sensitivity to low- and high-frequency 
sounds."

Analysis

New and material evidence

After having carefully reviewed the additional evidence, the 
Board is of the opinion that Dr. R.B.'s statement does 
constitute new and material evidence for the purpose of 
reopening the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Dr. R.B. concludes 
that the veteran's hearing disability is consistent with the 
history of in-service acoustic trauma, namely skeet shooting 
without wearing ear protection while in service.  For the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to be presumed.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  While this evidence is not 
necessarily sufficient in and of itself to establish the 
veteran's entitlement to service connection, if deemed 
credible it provides a plausible nexus theory between the 
current disability and service.  Thus, it is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, new and 
material evidence has been submitted in this case, and the 
claim is reopened.

The Court has indicated that when the Board addresses a 
question not considered by the RO, such as finality in this 
case, the Board must consider whether the veteran had notice 
of that issue and whether the veteran would not be prejudiced 
by lack of such notice.  As the Board does reopen this claim 
and reach a discussion on the merits, it is found that the 
veteran will not be prejudiced by such action.  
Barnett v. Brown, 8 Vet. App. 1 (1995); Bernard v. Brown, 
4 Vet. App. 384, 390-392 (1993).  In any case, the veteran 
has been advised of the pertinent laws and regulations, and 
has been afforded the opportunity to present evidence in 
support of his claim.

Well groundedness of the claim

The next question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  See Elkins v. West, 
U.S. Vet. App. No. 97-1534 (Feb. 17, 1999).  In order for a 
claim to be well grounded,  there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that a well-grounded claim exists because (1) 
current medical evidence establishes that a hearing 
disability presently exists; (2) the veteran asserts that 
while in service, he experienced hearing loss and ringing in 
his ears as a result of skeet shooting without ear 
protection; (3) Dr. R.B.'s statement shows that the 
relationship between the current disability and the alleged 
in-service injury is plausible.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The Board further finds that, the claim being well grounded, 
the VA has met its duty to assist in the development of facts 
pertinent to the claim under 38 U.S.C.A. § 5107(b).  The 
veteran has been afforded a VA examination and the 
opportunity to present evidence and argument in support of 
his claim.

Decision on the merits

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

In this case, the veteran contends that he suffered bilateral 
hearing loss as a result of skeet shooting without wearing 
ear protection while in service.  However, the service 
medical records do not contain any evidence of treatments or 
complaints regarding hearing loss, and there is no competent 
medical diagnosis of hearing loss during service.  Further, 
the report of physical examination dated at discharge in 
January 1959 showed the veteran's hearing acuity as 15/15 per 
whispered voice testing and 15/15 per spoken voice testing.  

The Board notes the May 1998 letter in which the veteran 
denied ever receiving a hearing test at separation.  However, 
the United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).  The service medical records clearly reflect that both 
spoken and whispered voice tests were administered at 
discharge and that the veteran's hearing was evaluated as 
15/15 in each ear.  The Board places greater weight of 
probative value on the official, contemporaneous service 
medical records than it does on the recollections of the 
veteran some 40 years after the fact.

In the same May 1998 letter, the veteran submitted a 
newspaper article challenging the quality of hearing tests.   
The Board interprets this and the veteran's statements in the 
letter as a contention by the veteran that hearing tests 
administered to him during service were inadequate.  The 
Board notes that such contention is inconsistent with the 
veteran's previous contention, made in the same letter, that  
hearing tests were not administered during service.  However, 
the Board's will address this alternative contention.

The tests administered during service were evidently routine, 
as indicated by the fact that the standard Report of Medical 
Examination (Standard Form 88) form contained a box (item # 
70) specifically for such examination results.  There is no 
indication of record that, notwithstanding his current 
assertions that he experienced hearing loss during service, 
the veteran in any way complained of ear or hearing problems 
to examining medical personnel, which presumably would have 
led to further inquiry such as specialist consultation or 
more detailed examination of his hearing.  The greater weight 
of the evidence, in short, indicates that the veteran was 
given the usual hearing test on discharge and that no obvious 
problems were identified.

More significantly, even if the routine tests administered 
during service were not up to exacting scientific standards, 
this would not prove that hearing loss existed during 
service.  The Board will accept the results of the tests as 
reported in the service medical records at face value (i.e. 
that the veteran's hearing was normal during service) and 
look to other evidence in determining the issue before it.

The veteran himself contends that he began to experience 
hearing loss while in service. The Court has held that if the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  His lay assertions will not support 
a finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease. Id. 
at 494-95.  The veteran is not competent to offer medical 
diagnoses.

With respect to presumptive service connection, the veteran 
asserts that he was suffering noticeable hearing loss when he 
went to work for the Post Office in or around 1959, within 
one year of service.  Further, the veteran has submitted a 
number of lay statements from former co-workers asserting 
that they noticed the veteran suffering from hearing loss 
when he first went to work for the post office around 1959 
and 1960.  The veteran also submitted a statement from his 
wife asserting that the veteran's hearing loss was a result 
of skeet shooting while in service and a statement from his 
son stating that the veteran has suffered from hearing loss 
since the son was very young.

While the Board does not challenge the credibility of the 
veteran or these witnesses, as discussed above lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnoses.  See Espiritu, supra.  The 
lay observations of events which occurred approximately 40 
years ago are neither competent nor probative as to whether 
sensorineural hearing loss became manifest to a degree of 10 
percent within one of year of termination of service.  The 
first competent medical evidence of record showing a 
diagnosis of sensorineural hearing loss is the 1970 VA 
hospital report, over a decade after service.  There is no 
competent medical evidence showing the veteran's 
sensorineural hearing loss manifested to a compensable degree 
within one year of service.

Under 38 U.S.C.A. § 1113(b) and 38 C.F.R. § 3.303(d), service 
connection may also be granted if the evidence establishes 
that hearing loss was incurred during service, not 
withstanding the lack of any diagnosis of hearing loss during 
service or within the one year presumptive period after 
service.  The Board has reviewed the evidence which may have 
a bearing on this question.

The veteran was first diagnosed with sensorineural hearing 
loss by the VA physician in 1970, but the physician's opinion 
as to etiology is unclear.  While the VA physician in 1970 
noted that the hearing loss could be related to either 
infection or acoustic trauma, at the same time that physician 
noted that the level of hearing loss in this veteran was 
inconsistent with the acoustic trauma listed in the veteran's 
history.  Ultimately, the VA physician did not attribute the 
veteran's hearing loss to any specific cause.  As such, that 
opinion is not probative to the issue at hand, the etiology 
of the veteran's hearing loss.  

The Board has carefully reviewed Dr. R.B.'s May 1998 letter 
and his conclusion that the veteran's hearing loss is 
consistent with a right-handed person discharging a weapon.  
However, for the reasons stated below the Board finds this 
letter to be less probative than the 1997 VA examiner's 
report, which specifically discounted the veteran's service 
as being related to his current hearing loss.

Dr. R.B. did not conduct an independent review of the claims 
file or service medical records, but evidently relied on the 
veteran's statements as to what transpired.  Nor did Dr. R.B. 
did address the time gap of over 10 years between the 
veteran's service and the first diagnosis of hearing loss, as 
was done by the VA examiner in 1997.


Moreover, the Board finds Dr. R.B.'s report to be internally 
inconsistent.  Dr. B. noted that the veteran's hearing loss 
was congruent with a right-handed person discharging a 
weapon, but then noted a level of speech discrimination in 
the veteran's left ear that is a lower percentage than the 
level of speech discrimination in the veteran's right ear.  
Further, Dr. R.B.'s letter offered summaries of audiological 
findings that did not reflect a marked distinction between 
the veteran's left ear and right ear.  Dr. B.'s letter did 
not offer an explanation for the apparent discrepancy between 
his findings as to the etiology of the veteran's hearing loss 
(consistent with acoustic trauma to the right ear) and his 
observations regarding the levels of hearing loss in the left 
and right ears (equal or worse on the left).

The 1997 VA examiner's report reflected findings that the 
average threshold decibel loss in the left ear was greater 
then the right ear, and that the level of speech 
discrimination in the left ear was a lower percentage than in 
the right ear.  While consistent with Dr. R.B.'s findings 
regarding the level of hearing loss, the 1997 VA examiner's 
findings seem to further contradict Dr. R.B.'s conclusion 
that the veteran's hearing loss is consistent with a right-
handed person discharging a weapon.  

The 1997 VA examiner gave a specific medical conclusion, that 
there was no relationship between the veteran's hearing loss 
and his service, and gave a specific reason for that 
conclusion, that the negative test results during service 
spoke against service connection and that the 1970 hearing 
loss test could not be used as evidence establishing hearing 
loss eleven years earlier.

The Board finds the 1997 VA examiner's report more 
comprehensive and probative than Dr. B.'s May 1998 opinion 
because the VA examiner conducted an independent review of 
the claims file and the service medical records and 
specifically addressed the time gap between service and the 
first diagnosis.  Based upon his review of the claims file, 
the 1997 VA examiner concluded that a connection between 
service and the veteran's bilateral hearing loss did not 
appear indicated.  Because the 1997 VA examiner's report was 
based on a more complete and comprehensive review of the 
veteran's history, and gives reasons for the medical 
conclusion rendered, and because of  the unexplained 
inconsistencies within Dr. R.B.'s findings, the Board finds 
that the 1997 VA report is more probative.  

For the reasons and bases stated above, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's hearing loss disability was incurred in 
service.  In short, the Board believes that the lack of 
objective medical evidence concerning hearing loss in 
service; the ten year gap between service and the initial 
diagnosis of hearing loss; and the 1997 VA examiner's opinion 
outweigh the lay statements of the veteran and others and Dr. 
Bs inconsistent medical opinion. Entitlement to service 
connection is therefore not warranted.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the resolution of doubt 
in the veteran's favor is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The newspaper article, which is undated but is evidently of recent vintage, referred to hearing tests given to 
schoolchildren ages 6 to 19.  The article does not appear to bear any relationship to hearing tests administered 
to military personnel in the 1950's and thus it provides no information relative to a critical issue in this case, 
i.e. whether the veteran's current disability existed during service.  See Wallin v. West, 11 Vet. App. 
509(1998); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [medical texts and even medical opinions which are general in nature cannot support a claim].
- 12 -


- 1 -


